                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 02-cr-20059-JF-1
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING STIPULATED
                                   9             v.                                        REQUEST FOR REDACTIONS; AND
                                                                                           DIRECTING DEFENDANT TO
                                  10     MICHAEL COSTA,                                    SUBMIT PROPOSED REDACTED
                                                                                           ORDER FOR FILING ON THE PUBLIC
                                  11                    Defendant.                         DOCKET
                                  12                                                       [Re: ECF 928]
Northern District of California
 United States District Court




                                  13

                                  14          On December 3, 2018, the Court issued an Order Granting Defendant’s Unopposed Motion
                                  15   for Reduction of Sentence. The order was filed conditionally under seal, and the parties were
                                  16   directed to submit proposed redactions on or before December 21, 2018. The parties submitted a
                                  17   stipulated request for redactions (ECF 928) on December 19, 2018.
                                  18          The sealing of documents in criminal cases is governed by Criminal Local Rule 56-1,
                                  19   which grants the Court authority to seal a document, or portions thereof, where “the safety of
                                  20   persons or a legitimate law enforcement objective would be compromised by the public disclosure
                                  21   of the contents of the document.” Crim. L.R. 56-1(b). The Court finds that the parties’ proposed
                                  22   redactions meet these criteria and are narrowly tailored to seal only sealable material. See id.

                                  23          Accordingly, the stipulated request for redactions is GRANTED. Defendant shall submit a

                                  24   proposed redacted order, consistent with their stipulated request, for filing on the public docket.

                                  25          IT IS SO ORDERED.
                                  26   Dated: January 4, 2019
                                  27                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
